Citation Nr: 0810734	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of carcinoma of the abdomen, status post 
laparotomy, prior to April 17, 2007.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of carcinoma of the abdomen, status post 
laparotomy, from April 17, 2007 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  He also has periods of active duty for training prior 
to that active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
residuals of cancer of the abdomen.  The veteran filed a 
timely appeal with respect to the initial rating of 10 
percent.  

In December 2006, the Board remanded the claim for further 
development in the form of a VA examination.  On the basis of 
that examination, the RO granted an increased evaluation from 
10 percent to 30 percent, effective in April 2007.  The 
United States Court of Appeals for Veterans Claims has held 
that on a claim for an original or increased rating, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the rating is 
still in appellate status.  Furthermore, the issue has been 
rephrased to reflect that the effective date of the increase 
granted was within the appellate period, as opposed to the 
effective date of the grant of service connection.


FINDINGS OF FACT

1.  Prior to July 2006, the veteran's residuals of carcinoma 
were manifested by pulling pain on attempting to lift heavy 
objects, without evidence of partial obstruction, colic, 
nausea or vomiting, or the need for surgical intervention.

2.  Since July 2006, the veteran's residuals of carcinoma 
have been manifested by partial obstruction with pain and 
constipation, without evidence of colic, nausea or vomiting, 
or the need for surgical intervention.

CONCLUSIONS OF LAW

1.  Prior to July 2006, the criteria for a rating in excess 
of 10 percent for residuals of carcinoma of the abdomen, 
status post laparotomy, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.114, Diagnostic Code 7301 (2007).

2.  Since July 2006, the criteria for a 30 percent rating, 
but no higher, for residuals of carcinoma of the abdomen, 
status post laparotomy, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.114, Diagnostic Code 7301 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  The AOJ notified the veteran of the 
information and evidence necessary to substantiate the claim 
for a higher disability, specifically explaining that 
disability ratings are established between zero and 100 
percent, based on the schedule found in federal regulation.  
It included the types of evidence which was relevant to 
establishing the rating, such as medical and employment 
information.  The AOJ also notified the veteran of the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in July 2007, without taint from 
prior adjudications.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  The veteran has not identified any current sources 
of treatment records.  He has, however, been medically 
evaluated in conjunction with his claim on two occasions 
during the appeal.

Disability Evaluations

The veteran seeks a higher disability evaluation for his 
service-connected cancer residuals.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals such as this, 
concerning the assignment of an initial rating, higher 
evaluations for separate periods based on the facts found 
during the appeal period are available.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).   

Service connection was established for residuals of carcinoma 
of the abdomen, status post laparotomy, by rating decision in 
November 2003.  The initial rating was set at 10 percent, 
effective the date of the veteran's claim, October 13, 2001.  
The veteran perfected an appeal of the initial rating.  
During the course of the appeal, by rating decision in June 
2007, the disability rating was increased to 40 percent, 
effective April 17, 2007.   The Board notes that the veteran 
currently has a separate rating for the scar associated with 
this disability.  He has not appealed that rating.  
Therefore, that residual will not be further discussed.

The veteran's disability rating has been established under 
38 C.F.R. § 4.114, DC 7301, the criteria for digestive system 
disabilities, and specifically for adhesions of the 
peritoneum.  Under that criteria, the next higher rating is 
30 percent and is warranted for moderately severe peritoneal 
adhesions that involve partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  Severe peritoneal adhesions that 
involve a definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, perforated ulcer, or operation with 
draining, warrant a 50 percent rating.  This is the maximum 
possible evaluation under this code for the disability. 

The veteran has been asked to submit current treatment 
referable to his service-connected residuals.  In response, 
he has forwarded duplicate copies of his initial treatment 
for cancer, dated in 1992 and 1993.  This medical evidence 
was highly relevant in establishing service connection.  
However, what is at issue now is the severity of his service-
connected disability, specifically in terms of objective 
medical findings and lay observations referable to pain.  The 
only medical evidence of record consists of his two VA 
examinations.  This evidence is discussed in detail below. 

At his October 2002 VA examination, the veteran reported that 
he had last seen a doctor in 1996.  he had no vomiting, no 
hematemesis, or melena.  He did not take any medication for 
his disorder, nor did he experience diarrhea, constipation, 
or colic.  His only symptom was that he felt some straining 
and pain in the abdomen when lifting heavy things.  

This examination does not support a rating higher than 10 
percent, as there is no showing of a partial obstruction as 
required by the higher ratings.  Nor are there any symptoms 
of colic, nausea or vomiting, or operative procedures.  The 
currently assigned 10 percent adequately compensates for the 
veteran's moderate degree of disability at that time, 
representative of pulling pain on attempting work.

During the veteran's April 2007 VA examination, the examining 
physician reviewed the file and found that in July 2006, the 
veteran had presented with significant abdominal pain.  A 
computed axial tomography (CAT) scan at that time showed a 
partial small-bowel obstruction, post-surgical changes, 
constipation, and benign prostatic hypertrophy.  The veteran 
continued to be symptomatic and reported experiencing pain on 
a daily basis.  Surgical intervention, however, was found to 
be unnecessary.

It was on the basis of this examination that a 30 percent 
rating was granted, effective the date of the examination.  
However, the report shows that the increase in the veteran's 
symptoms was documented in July 2006, when he sought 
treatment and underwent a CAT scan.  Those scan results 
formed the basis of the grant of the increased evaluation.  
Therefore, the date of that scan in July 2006 is the 
appropriate effective date for the increased rating.  

A rating higher than 30 percent, however, is not warranted on 
this evidence.  While the veteran has pain and constipation, 
with a partial blockage that was remedied by conservative 
treatment, there has been no showing of colic, nausea or 
vomiting, or the need for surgical intervention.  Nor does 
the veteran contend that he experiences such symptoms.  Thus, 
a rating higher than 30 percent is not warranted.

The Board is sympathetic to the veteran's contention that he 
suffered great losses during his treatment for cancer and 
that he feels he should be compensated for the same.  
However, the rating schedule is not in place to so 
compensate.  Evaluations are based solely on the average 
impairment of earning capacity due to the disability.  The 
Board is bound by the schedule in place and is no position to 
grant compensation on any other basis.  The 30 percent rating 
is granted from the earlier, July 2006 date.  A higher 
evaluation, however, is denied.


(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for residuals of 
carcinoma of the abdomen, status post laparotomy, prior to 
July 2006, is denied.

A 30 percent rating, and no higher, for residuals of 
carcinoma of the abdomen, status post laparotomy, is granted 
from July 2006, subject to regulations applicable to the 
payment of monetary benefits.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


